VAUGHN, Judge.
Defendant’s court-appointed counsel has made no assignments of error and states that the case is brought forward to seek such relief as the Court might find the appellant entitled. The purported appeal is from a judgment denying defendant relief under a paper writing which he labeled a “writ of habeas corpus” and which was treated as such by the able trial judge. Except in cases' involving the custody of minor children, an appeal does not lie from a judgment on return to a writ of habeas corpus. In re Wright, 8 N.C. App. 330, 174 S.E. 2d 27.
Appeal dismissed.
Judges Brock and Graham concur.